DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims

Applicant’s application filed on December 15, 2020 has been entered.  Claim 1-20 are pending in the application.

Examiner Note

Regarding the term “size of substantially zero”, the instant specification recites “To create a substantially zero sized AG clone of a database of the set of availability databases 420, a linked cloned disk of the database may be created.” [Specification, para 0064].  Examiner interprets the term “size of substantially zero” as “linked cloned disk”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation “the first cloned database” (claim 8, line 8).  There is insufficient antecedent basis for these limitations in the claim.
Dependent claim 9-15 fail to cure the deficiencies of independent claim 8 are therefore likewise rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 8, 10-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ringdahl (PG PUB US2017/0374136) in view of Antony (PG PUB US2015/0074054).

Regarding claim 1, Ringdahl teaches “A method comprising:
creating, by a processor executing computer-readable instructions stored on a memory of a virtual computing system, a first Availability Group (AG) clone from a source database,” (A resource manager for allocating and configuring servers for a tenant generally is a computer having an architecture such as shown in FIG. 10, where a computer program located in computer storage media includes computer-executable instructions, which instructions are processed by one or more processing units in the computer.  If multiple data stores 504 are used, then each data store 504 has a replica 528 of the gold image virtual machine's virtual disk 526.  It implies that the replica 528 [first AG clone] stored a particular data store is created from the gold image virtual disk 526 [source database] [Ringdahl, para 0035, 0077, 0047, 0051]);
“creating, by the processor, a second AG clone from the first AG clone; and” (When the new host 500 is added, a clone, such as a linked clone, based on of the gold image virtual machine 524 for that tenant is instantiated on the new host 500. This clone can be the parent VM 510 on the new host 500. Its corresponding virtual disk 534 [second AG clone] on the data store 504 can be a linked clone, for example, of the replica 528 of the gold image virtual disk [Ringdahl, para 0049]);
“storing, by the processor, the second AG clone on a secondary replica node of the AG,” (The corresponding virtual disk 534 for parent VM 510 is stored on the data store 504.  If the multiple data stores 504 are used, the data store 504 [secondary replica node] has the replica 528 as well as the virtual disk 534, which is distinct from another data store storing the  gold image virtual disk 526 [Ringdahl, para 0049, 0051]);
“wherein the second AG clone has a size of substantially zero.” (Its corresponding virtual disk 534 [second AG clone] on the data store 504 can be a linked clone, for example, of the replica 528 of the gold image virtual disk, where the linked clone has a size of substantially zero [Ringdahl, para 0049]).
However, Ringdahl does not teach “wherein the source database is stored on a primary replica node of an AG of the virtual computing system;”
Antony teaches “wherein the source database is stored on a primary replica node of an AG of the virtual computing system;” (Parent VM 305 is coupled to parent storage 315 [primary replica node], which stores parent virtual disk 325 [source database] [Antony, para 0033]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Ringdahl to comprise the claimed limitation to effectively conserve storage space by avoiding storing a copy of the gold image in each data store [Ringdahl, para 0047].

Regarding claim 5, Ringdahl as modified by Antony teaches “wherein multiple copies of the second AG clone are stored on the secondary replica node.” (Additional virtual machines (e.g., a number that is a positive integer N) for the tenant, called “child VM 1” to “child VM N” 512, can be created on the new host 500 through an operating system operation called a “fork”, a live copy of the parent virtual machine. For each child VM 512, the system creates a linked clone 536 of the virtual disk 534 of its parent VM, on the data store 504 used by the child VM.  In other words, multiple copies of the second AG clone (e.g. linked clones 536) are created and store in data store 504 [Ringdahl, para 0050-0051]).

Regarding claim 6, Ringdahl as modified by Antony teaches “wherein the size of the first AG clone is greater than the size of the second AG clone.” (Its corresponding virtual disk 534 [second AG clone] on the data store 504 can be a linked clone, for example, of the replica 528 of the gold image virtual disk.  Since copying of a substantial amount of data is avoided, the size of the replica 528 is greater than the size of the virtual disk 534 [Ringdahl, para 0049, 0051]).

Regarding claim 8, Ringdahl teaches “A system comprising:
an Availability Group (AG) in a virtual computing system, the AG comprising a primary replica node and at least one secondary replica node;” (Multiple data stores [primary and secondary replica nodes] are used for a tenant served a service provider [Ringdahl, Fig. 1, para 0029, 0051]);
“a memory storing computer-readable instructions thereon; and
a processor that executes the computer-readable instructions to:” (A resource manager for allocating and configuring servers for a tenant generally is a computer having an architecture such as shown in FIG. 10, where a computer program located in computer storage media includes computer-executable instructions, which instructions are processed by one or more processing units in the computer [Ringdahl, para 0035, 0077]);
“create a first AG clone from a source database,” (If multiple data stores 504 are used, then each data store 504 has a replica 528 of the gold image virtual machine's virtual disk 526.  It implies that the replica 528 [first AG clone] stored a particular data store is created from the gold image virtual disk 526 [source database] [Ringdahl, para 0035, 0077, 0047, 0051]
“create a second AG clone from the first cloned database; and” (When the new host 500 is added, a clone, such as a linked clone, based on of the gold image virtual machine 524 for that tenant is instantiated on the new host 500. This clone can be the parent VM 510 on the new host 500. Its corresponding virtual disk 534 [second AG clone] on the data store 504 can be a linked clone, for example, of the replica 528 of the gold image virtual disk [Ringdahl, para 0049]);
“store the second AG clone on the at least one secondary replica node,” (The corresponding virtual disk 534 for parent VM 510 is stored on the data store 504.  If the multiple data stores 504 are used, the data store 504 [secondary replica node] has the replica 528 as well as the virtual disk 534, which is distinct from another data store storing the  gold image virtual disk 526 [Ringdahl, para 0049, 0051]);
“wherein the second AG clone has a size of substantially zero.” (Its corresponding virtual disk 534 [second AG clone] on the data store 504 can be a linked clone, for example, of the replica 528 of the gold image virtual disk, where the linked clone has a size of substantially zero [Ringdahl, para 0049]).
However, Ringdahl does not teach “wherein the source database is stored on the primary replica node;”
Antony teaches “wherein the source database is stored on the primary replica node;” (Parent VM 305 is coupled to parent storage 315 [primary replica node], which stores parent virtual disk 325 [source database] [Antony, para 0033]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Ringdahl to comprise the claimed limitation to effectively conserve storage space by avoiding storing a copy of the gold image in each data store [Ringdahl, para 0047].

Regarding claim 10, Ringdahl as modified by Antony teaches “wherein each of the at least one secondary replica nodes stores multiple copies of the second AG clone based upon a replication factor.” (Additional virtual machines (e.g., a number that is a positive integer N) for the tenant, called “child VM 1” to “child VM N” 512, can be created on the new host 500 through an operating system operation called a “fork”, a live copy of the parent virtual machine. For each child VM 512, the system creates a linked clone 536 of the virtual disk 534 of its parent VM, on the data store 504 used by the child VM.  In other words, N [replication factor] copies of the second AG clone (e.g. linked clones 536) are created and store in data store 504 when there are N child VMs [Ringdahl, para 0050-0051]).

Regarding claim 11, Ringdahl as modified by Antony teaches “wherein the at least one secondary replica nodes comprises a plurality of secondary replica nodes based upon a number of nodes in the AG.” (If multiple data stores 504 are used, then each data store 504 has the child VM's virtual disk is created as a linked clone of either its parent virtual disk (530, 534) or the replica (528) residing on the data store to which the child VM is mapped.  This applies to associated child VM created for each new host.  In other words, if there are N new hosts [number of hosts], there would be N datastores [secondary replica nodes] [Ringdahl, para 0050-0051]).

Regarding claim 12, Ringdahl as modified by Antony teaches “wherein the size of the first AG clone is greater than the size of the second AG clone.” (Its corresponding virtual disk 534 [second AG clone] on the data store 504 can be a linked clone, for example, of the replica 528 of the gold image virtual disk.  Since copying of a substantial amount of data is avoided, the size of the replica 528 is greater than the size of the virtual disk 534 [Ringdahl, para 0049, 0051]).

Claim 16 lists all the same elements of claim 1 respectively, and a non-transitory computer-readable media comprising computer-readable instructions stored thereon that, when executed by a processor in a virtual computing system, causes the processor (A resource manager for allocating and configuring servers for a tenant generally is a computer having an architecture such as shown in FIG. 10, where a computer program located in computer storage media includes computer-executable instructions, which instructions are processed by one or more processing units in the computer [Ringdahl, para 0035, 0077]).  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well as claim 16.

Claim 17 lists all the same elements of claim 6, but a non-transitory computer-readable media rather than the method form. Therefore, the supporting rationale of the rejection to claim 6 apples equally as well as claim 17.

Regarding claim 18, Ringdahl as modified by Antony teaches “wherein multiple copies of the second AG clone are stored on each of the at least one secondary replica node based on a replication factor.” (Additional virtual machines (e.g., a number that is a positive integer N) for the tenant, called “child VM 1” to “child VM N” 512, can be created on the new host 500 through an operating system operation called a “fork”, a live copy of the parent virtual machine. For each child VM 512, the system creates a linked clone 536 of the virtual disk 534 of its parent VM, on the data store 504 used by the child VM.  In other words, N [replication factor] copies of the second AG clone (e.g. linked clones 536) are created and store in data store 504 when there are N child VMs [Ringdahl, para 0050-0051]).

Regarding claim 19, Ringdahl as modified by Antony teaches “wherein the second AG clone comprises a linked cloned disk of the first AG clone, and wherein the size of the linked cloned disk is substantially zero.” (Its corresponding virtual disk 534 [second AG clone] on the data store 504 can be a linked clone, for example, of the replica 528 of the gold image virtual disk, where the linked clone has a size of substantially zero [Ringdahl, para 0049]).

Claim 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ringdahl (PG PUB US2017/0374136) in view of Antony (PG PUB US2015/0074054) as applied to claim 1, 5-6, 8, 10-12 and 16-19 above, and further in view of Pissay (PG PUB US2013/0263119).

Regarding claim 2, Ringdahl as modified by Antony does not teach “wherein the first AG clone is stored on the primary replica node of the AG.”
Pissay teaches “wherein the first AG clone is stored on the primary replica node of the AG.” (When provisioning a new VM 112 in host computer 102, it is often advantageous to start by copying an existing VM (e.g. base “template” virtual machine).  The template VM includes a base virtual disk (“base disk”) can be stored in a persistent storage such as SAN device 110.  In addition, SAN device 110 provides block level storage to host computer 104m, where the virtual disk 154 for VM 112 would be stored at SAN device 110 [Pissay, Fig. 1, 0028-0029, 0024]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Ringdahl-Antony to comprise the claimed limitation to effectively provide high performance by block storage for virtual machine operations requiring a high number IO operations and low latency.

Regarding claim 7, Ringdahl as modified by Antony does not teach “wherein each of the first AG clone and the second AG clone comprises a linked cloned disk, and wherein the size of the linked cloned disk is substantially zero.”
Pissay teaches “wherein each of the first AG clone and the second AG clone comprises a linked cloned disk, and wherein the size of the linked cloned disk is substantially zero.” (Through linked cloning, each clone include a link to the base disk and each may then access the data within the base disk. In addition, another disk is created to process disk writes made by the clone so that the base disk is not modified, referred to herein as a “redo log” or alternatively as a “delta disk.” The VM associated with base disk VM1 210 is then cloned, forming two redo logs VM1 a 220 [first AG clone] and VM1 g 222. The VM associated with redo log VM1 a 220 is then cloned, forming two redo logs VM1 b 230 [second AG clone] and VM1 c 232 [Pissay, para 0029-0030]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Ringdahl-Antony to comprise the claimed limitation to effectively conserve storage space by avoiding storing a copy of the base disk for each clone [Pissay, para 0029].

Regarding claim 9, Ringdahl as modified by Antony does not teach “wherein the first AG clone is stored on the primary replica node.”
Pissay teaches “wherein the first AG clone is stored on the primary replica node.” (When provisioning a new VM 112 in host computer 102, it is often advantageous to start by copying an existing VM (e.g. base “template” virtual machine).  The template VM includes a base virtual disk (“base disk”) can be stored in a persistent storage such as SAN device 110.  In addition, SAN device 110 provides block level storage to host computer 104m, where the virtual disk 154 for VM 112 would be stored at SAN device 110 [Pissay, Fig. 1, 0028-0029, 0024]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Ringdahl-Antony to comprise the claimed limitation to effectively provide high performance for virtual machine operations requiring a high number IO operations and low latency.

Allowable Subject Matter

Claim 3-4, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if a terminal disclaimer is timely filed to overcome the above double patenting rejection(s).
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441